             Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 1 of 17




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP.,

                                                            19-cv-6478 (ER)
 Plaintiff

 v.                                                  FINAL DEFAULT JUDGMENT
                                                         AND PERMANENT
 60676, AANITAAI, ABIMIE, AIR SUPPLY, AKAHO,            INJUNCTION ORDER
 AMEISHENGHUOPIN, ANDYHUA, ASDASDW,
 AUTHERSUGER, BABY'S BREATH 121, BALL43,
 BCXL5130@163.COM, BEAUTY STYLE LINE,
 BEISHU STORE, BEST CHINA PRODUCTS,
 BEYOND_2015,       BIGWORLDLITTLETHINGS,
 BLUE POETRY SHOP, BOLUOPAI, BREATH AND
 LIFE, BSDGDFSGVCG, BYOBCREW, CHENXU
 XIAO     HUO,    CHENYOU89,      CICISSSHOP,
 COKEYCOKEY,          CONGCC,         CUEON,
 DASHICHANGQING,        DDORISS,       DIENC,
 DINGDINGDANGDANG,
 DONGGUANBANGCHANGCOLTD,
 DONGHAITIANMAICOLTD,               DONGKAO
 FASHION, DOW SHOULD, FADE AWAY,
 FAIRCHILD_56, FANSER, FANYUJIE, FASHION
 BABY 2014, FASHION ELECTRONIC WORLD,
      Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 2 of 17




FORNEWCUSTOMER,        FORTUNE       SHEEP,
GOODFLY,                     GOODHOUSES,
GUANGZHOUXINYUECOLTD,          HANDXYUE,
HANGZHOUPENGJINCOLTD, HAOYUNLAILAI,
HAPPY HOST STORE, HAPPY20180408, HEART
OF UTOPIA, HONESTY ABC, HONGMASHOP168,
HSLSILE87,    HUALINUXIE,   HUANGLING99,
HUIMEI, HWLABC, IHOMETOWN, INFINITE,
JARTTO,      JAZZ,    JDFKLH,     JIEHERO,
JINGZHOUXINGRUICOLTD,         KUBUQINUO,
LANYINGFEI, LEIDANSHOP, LEIYANTUWEI,
LIANMING1954, LINFUZHANG763, LINXUETU,
LIUFENGHOME, LIUYAN131415, LOUISE JAN,
LOVE1314520,    LOYALTY    TO     PERFECT,
LQFALEX, LUNAGLO, LUOBOTOUJEWELRY,
LUOYANJIAF, LUXURIOUS SISTER'S BEAUTY
AND      SKIN      CARE,     MAJIANGPING,
MALAHUOGUOMALAHUOGUO,
MENGHUANHAPPY,             MIAOMIAOLI357,
MILAIWEI, MINERCOM, MIRANDAKERR, MISS
QH, MK DISCOUNT, MOBILE YOURSELF,
MOLLY DRESS ADORNMENT, MONITING,
MUMAWAI, NALE, NASHION ONE., NEW
MONEY,     NEWDV,    NIHAOWIO,    NINEXIS,
NINGBOAIRUICOLTD, NIUNIUZI, NOBABOLEN,
OGYA, PASSQUARTET, PERFECT1, PLSHOP,
PROVE YOURSELF WITH YOUR OWN HANDS,
QINGSHECHENYI,        QINQIN       XUEXIA,
QINWAYANGZHIJIDI,              QUENTSKY,
QXIANJUNJUNQ, RAYRHAY, REFINESTORE,
ROSE YANG, ROSEBLOOM, ROSEFLOSER,
SANGEJINZHIYAO,      SANGGUN,      SEYOLO,
SHENLIQIN1122, SHENZHEN CMJ ELECTRONIC
CO,LTD,          SHENZHEN           EMALL,
SHENZHENSHITIANLANGSHIJIKEJIYOUXIANG
ONGSI,
SHENZHENSHITIANSHIDILIZHONGBIAOYOUXI
ANGONGSI,
SHENZHENTONGYANYISHUNMAOYIYOUXIAN
GONGSI,       SHUPING2233,      SKYFOLLY,
       Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 3 of 17




SMILEPASTA,      SPORTS      WHOLESALER,
SPRING2015, SSS123, STRAIGHT BUY, SUN JIU
FAN, SUNRISESUPERMARKET, SUNYOUNGER,
SUPERVIRTUE88, SUPER_SUN, SUPPERRICH,
THREE CAT, TONYTONGIOS, TYRUEIGB,
UKLISS, UKLISS BEAUTY, ULRICA11, USJE
TRADING, VICKA8387, WANBAOSHANGPU,
WANGBOYI1360,            WANGHANSUANG,
WANGHL288, WANGLI93, WANGWANG278,
WEIAJ,     WU'S     BOUTIQUE,    WULONG,
WUMIAOYUN,      WUYHTBS,      W_BEAUTIES,
XIANDUIYUJIAN, XIAOER SHOP, XIAOHUIHUI,
XIAOHUITU, XIAOXILONGAIWAN, XINGHAO66,
XINXIN666,             XUEFENXUEHUAMEI,
XUJINGBAOBAO,        YANGGUANGCHAONAN,
YANGSHITING11,       YAO    PAN     DENG,
YIQIWANSHUA,      YONG     NAN     HOUSE,
YOUNGEST-L, YOYO123, ZAI YONG, ZDD,
ZERLAR,                  ZHANGXIAOMENG,
ZHONGMAMAOYI123,       ZHONGYUANGONGSI,
ZHOU YI YI, ZHUTOUXIAOLIZIAIPING and
ZUOJIEXIANG678,

Defendants
               Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 4 of 17




                                            GLOSSARY

       Term                                      Definition                              Docket Entry
                                                                                           Number
Plaintiff or           Ideavillage Products Corp.                                            N/A
Ideavillage
Defendants             60676,      Aanitaai,    Abimie,    Air     Supply,    Akaho,         N/A
                       ameishenghuopin, andyhua, asdasdw, authersuger, Baby's
                       Breath 121, ball43, bcxl5130@163.com, Beauty style line,
                       beishu store, Best China products, beyond_2015,
                       bigworldlittlethings, Blue Poetry shop, boluopai, Breath and
                       Life, BSDGDFSGVCG, BYOBCREW, chenxu xiao huo,
                       chenyou89, cicissshop, CokeyCokey, CONGCC, cueon,
                       dashichangqing,       Ddoriss,   dienc,     dingdingdangdang,
                       dongguanbangchangcoltd, donghaitianmaicoltd, DongKao
                       Fashion, Dow should, Fade away, Fairchild_56, FANSER,
                       fanyujie, Fashion baby 2014, Fashion electronic world,
                       fornewcustomer, Fortune sheep, goodfly, goodhouses,
                       guangzhouxinyuecoltd, handxyue, hangzhoupengjincoltd,
                       haoyunlailai, Happy Host store, happy20180408, Heart of
                       Utopia, HONESTY ABC, hongmashop168, HSLsile87,
                       hualinuxie, huangling99, huimei, HWLABC, Ihometown,
                       Infinite, Jartto, JAZZ, jdfklh, Jiehero, jingzhouxingruicoltd,
                       kubuqinuo, lanyingfei, Leidanshop, LEIYANTUWEI,
                       lianming1954, linfuzhang763, linxuetu, liufenghome,
                       liuyan131415, Louise jan, Love1314520, Loyalty to Perfect,
                       lqfalex, lunaglo, LuobotouJEWELRY, luoyanjiaf, Luxurious
                       sister's    beauty      and    skin     care,     majiangping,
                       malahuoguomalahuoguo, menghuanhappy, miaomiaoli357,
                       milaiwei, minercom, MirandaKerr, Miss QH, MK Discount,
                       Mobile Yourself, Molly Dress Adornment, moniting,
                       mumawai, nale, nashion one., new money, NEWDV,
                       nihaowio,        NINEXIS,      ningboairuicoltd,      niuniuzi,
                       NOBABOLEN, OGYA, passquartet, perfect1, plshop, Prove
                       yourself with your own hands, qingshechenyi, qinqin xuexia,
                       qinwayangzhijidi,      quentsky,    qxianjunjunq,    Rayrhay,
                       refinestore,     Rose     Yang,     Rosebloom,      rosefloser,
                       sangejinzhiyao, sanggun, SEYOLO, shenliqin1122, Shenzhen
                       CMJ         Electronic      Co,Ltd,      Shenzhen       Emall,
                       shenzhenshitianlangshijikejiyouxiangongsi,
                       shenzhenshitianshidilizhongbiaoyouxiangongsi,
                       shenzhentongyanyishunmaoyiyouxiangongsi, shuping2233,
                       skyfolly, SmilePasta, Sports Wholesaler, spring2015, sss123,
                       Straight Buy, sun jiu fan, sunrisesupermarket, sunyounger,
                       supervirtue88, super_sun, SupperRich, three cat, tonytongios,
                       tyrueigb, ukliss, Ukliss Beauty, Ulrica11, USJE Trading,


                                                    i
             Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 5 of 17




                     vicka8387, wanbaoshangpu, wangboyi1360, wanghansuang,
                     wanghl288, wangli93, wangwang278, weiaj, Wu's Boutique,
                     wulong, wumiaoyun, wuyhtbs, W_Beauties, xianduiyujian,
                     xiaoer shop, xiaohuihui, xiaohuitu, xiaoxilongaiwan,
                     XINGHAO66, Xinxin666, xuefenxuehuamei, xujingbaobao,
                     yangguangchaonan, yangshiting11, yao pan deng,
                     yiqiwanshua, Yong Nan House, youngest-L, Yoyo123, ZAI
                     YONG, ZDD, Zerlar, zhangxiaomeng, Zhongmamaoyi123,
                     zhongyuangongsi, ZHOU YI YI, zhutouxiaoliziaiping and
                     zuojiexiang678
Defaulting           Aanitaai, Abimie, Air Supply, Akaho. ameishenghuopin,              N/A
Defendants           asdasdw, authersuger, Baby's Breath 121, ball43,
                     bcxl5130@163.com, Beauty style line, beishu store, Best
                     China     products,     beyond_2015,       bigworldlittlethings,
                     BYOBCREW, chenxu xiao huo, cicissshop, CokeyCokey,
                     cueon, ddoriss, dingdingdangdang, dongguanbangchangcoltd,
                     DongKao Fashion, Dow should, Fade away, Fairchild_56,
                     fanyujie, Fashion baby 2014, Fashion electronic world,
                     fornewcustomer, Fortune sheep. goodhouses, handxyue,
                     hangzhoupengjincoltd,        haoyunlailai,    happy20180408,
                     hongmashop168, hualinuxie, huimei, HWLABC, Infinite,
                     Jartto, JAZZ, jdfklh, jiehero, Leidanshop, LEIYANTUWEI,
                     linfuzhang763, liuyan131415, Love1314520, lqfalex, lunaglo,
                     LuobotouJEWELRY, Luxurious sister's beauty and skin care,
                     majiangping,      malahuoguomalahuoguo,        miaomiaoli357,
                     milaiwei, minercom, MirandaKerr, Miss QH, Mobile
                     Yourself, Molly Dress Adornment, moniting, mumawai, nale,
                     nashion one., new money, NINEXIS, passquartet, perfect1,
                     plshop, Prove yourself with your own hands, qingshechenyi,
                     qinqin xuexia, qinwayangzhijidi, refinestore, Rose Yang,
                     Rosebloom,       rosefloser,    sangejinzhiyao,     SEYOLO,
                     shenliqin1122, Shenzhen CMJ Electronic Co,Ltd, Shenzhen
                     Emall,             shenzhenshitianlangshijikejiyouxiangongsi,
                     shuping2233m, skyfolly, SmilePasta, Sports Wholesaler,
                     spring2015, sss123, Straight Buy, sun jiu fan,
                     sunrisesupermarket, sunyounger, tonytongios, tyrueigb,
                     ukliss, Ukliss Beauty, Ulrica11, USJE Trading, vicka8387,
                     wanbaoshangpu, wangboyi1360, wanghansuang, wanghl288,
                     wangwang278, Wu's Boutique, wulong, xianduiyujian, xiaoer
                     shop, xiaohuihui, xiaohuitu, xiaoxilongaiwan, XINGHAO66,
                     xinxin666,           xuefenxuehuamei,           xujingbaobao,
                     yangguangchaonan, yao pan deng, yiqiwanshua, youngest-L,
                     ZAI       YONG,        ZDD,       zerlar,     zhangxiaomeng,
                     Zhongmamaoyi123, zhongyuangongsi and ZHOU YI YI
Wish                 Wish.com, a San Francisco, California-based, online                N/A
                     marketplace and e-commerce platform owned by

                                                 ii
          Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 6 of 17




                  ContextLogic, Inc., a Delaware corporation (“ContextLogic”),
                  that allows manufacturers and other third-party merchants, like
                  Defendants, to advertise, distribute, offer for sale, sell and ship
                  their retail products, which, upon information and belief,
                  primarily originate from China, directly to consumers
                  worldwide and specifically to consumers residing in the U.S.,
                  including New York
Sealing Order     Order to Seal File entered on July 12, 2019                             1
Complaint         Plaintiff’s Complaint filed on July 12, 2019                            7
Application       Plaintiff’s Ex Parte Application for: 1) a temporary restraining      12-16
                  order; 2) an order restraining assets and Merchant Storefronts
                  (as defined infra); 3) an order to show cause why a preliminary
                  injunction should not issue; 4) an order authorizing alternative
                  service by electronic means; and 5) an order authorizing
                  expedited discovery filed on July 12, 2019
Lombardo Dec.     Declaration of Loriann Lombardo in Support of Plaintiff’s              14
                  Application
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s                13
                  Application
Yamali Dec.       Declaration of Danielle S. Yamali in Support of Plaintiff’s            15
                  Application
MicroTouch        Ideavillage’s line of personal hair removal tools, marketed and       N/A
Products          sold under Ideavillage’s distinct MicroTouch family of
                  trademarks, namely, MICROTOUCH, MICROTOUCH MAX,
                  MICROTOUCH ONE, MICROTOUCH SWITCHBLADE,
                  TOUGH BLADE and MICROTOUCH SOLO
MicroTouch        U.S. Trademark Registration No. 2,884,308 for the wordmark            N/A
Marks             “MICROTOUCH” for goods in class 8, U.S. Trademark
                  Registration     No.      4,183,150     for     the     wordmark
                  “MICROTOUCH MAX” for goods in Class 8, U.S.
                  Trademark Registration No. 4,937,115 for the wordmark
                  “MICROTOUCH ONE” for goods in Class 8, U.S. Trademark
                  Registration     No.      4,582,646     for     the     wordmark
                  “MICROTOUCH SWITCHBLADE” for goods in Class 8,
                  U.S. Trademark Registration No. 4,749,480 for the wordmark
                  “TOUGH BLADE” for goods in Class 8 and U.S. Trademark
                  Registration     No.      5,302,508     for     the     wordmark
                  “MICROTOUCH SOLO” for goods in Class 8
MicroTouch        U.S. Copyright Reg. PA-1-982-402, covering the MicroTouch             N/A
Works             One Commercial, U.S. Copyright Reg. VA-1-892-726,
                  covering the MicroTouch One Packaging and Instructions,
                  U.S. Copyright Reg. VA-2-000-181, covering the MicroTouch
                  One Packaging Artwork, U.S. Copyright Reg. VA-2-000-168,
                  covering the MicroTouch One Website, U.S. Copyright Reg.
                  PA-2-074-126, covering the MicroTouch Solo Commercial,
                  U.S. Copyright Reg. VA-2-090-848, covering the MicroTouch

                                               iii
            Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 7 of 17




                    Solo Packaging Artwork, U.S. Copyright Reg. VA-2-100-827,
                    covering the MicroTouch Solo Website, U.S. Copyright Reg.
                    PA-1-982-398, covering the MicroTouch Sonic Groom
                    Commercial, U.S. Copyright Reg. VAu-1-142-294, covering
                    the MicroTouch Switchblade Packaging and Instructions, U.S.
                    Copyright Reg. VA-2-014-181, covering the MicroTouch
                    Tough Blade (6 month blade replacement) Packaging
                    Artwork, U.S. Copyright Reg. PA-1-928-588, covering the
                    MicroTouch Tough Blade Commercial, U.S. Copyright Reg.
                    VA-1-945-485, covering the MicroTouch Tough Blade
                    Packaging, U.S. Copyright Reg. PA-2-090-398, covering the
                    MicroTouch Toughblade Pro Commercial, U.S. Copyright
                    Reg. VA-2-129-501, covering the MicroTouch Toughblade
                    Pro Packaging Artwork and Instructions and U.S. Copyright
                    Reg. VA-2-136-738, covering the MicroTouch Toughblade
                    Pro Website
Counterfeit         Products bearing or used in connection with the MicroTouch         N/A
Products            Marks and/or MicroTouch Works, and/or products in
                    packaging and/or containing labels bearing the MicroTouch
                    Marks and/or MicroTouch Works, and/or bearing or used in
                    connection with marks and/or artwork that are confusingly or
                    substantially similar to the MicroTouch Marks and/or
                    MicroTouch Works and/or products that are identical or
                    confusingly or substantially similar to the MicroTouch
                    Products
Infringing Listings Defendants’ listings for Counterfeit Products                      N/A
User Accounts       Any and all websites and any and all accounts with online          N/A
                    marketplace platforms such as Wish, as well as any and all as
                    yet undiscovered accounts with additional online marketplace
                    platforms held by or associated with Defendants, their
                    respective officers, employees, agents, servants and all persons
                    in active concert or participation with any of them
Merchant            Any and all User Accounts through which Defendants, their          N/A
Storefronts         respective officers, employees, agents, servants and all persons
                    in active concert or participation with any of them operate
                    storefronts to manufacture, import, export, advertise, market,
                    promote, distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which are held by or
                    associated with Defendants, their respective officers,
                    employees, agents, servants and all persons in active concert
                    or participation with any of them
Defendants’ Assets Any and all money, securities or other property or assets of        N/A
                    Defendants (whether said assets are located in the U.S. or
                    abroad)
Defendants’         Any and all financial accounts associated with or utilized by      N/A
Financial Accounts any Defendants or any Defendants’ User Accounts or

                                                  iv
               Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 8 of 17




                       Merchant Storefront(s) (whether said account is located in the
                       U.S. or abroad)
Financial              Any banks, financial institutions, credit card companies and      N/A
Institutions           payment processing agencies, such as ContextLogic, PayPal
                       Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                       Solutions, Inc. (“PingPong”) and other companies or agencies
                       that engage in the processing or transfer of money and/or real
                       or personal property of Defendants
Third Party            Online marketplace platforms, including, without limitation,      N/A
Service Providers      those owned and operated, directly or indirectly, by
                       ContextLogic, such as Wish, as well as any and all as yet
                       undiscovered online marketplace platforms and/or entities
                       through which Defendants, their respective officers,
                       employees, agents, servants and all persons in active concert
                       or participation with any of them manufacture, import, export,
                       advertise, market, promote, distribute, offer for sale, sell
                       and/or otherwise deal in Counterfeit Products which are
                       hereinafter identified as a result of any order entered in this
                       action, or otherwise
Defendants’            Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets          were and/or are attached and frozen or restrained pursuant to
                       the TRO and/or PI Order, or which are attached and frozen or
                       restrained pursuant to any future order entered by the Court in
                       this Action
Plaintiff’s Motion     Plaintiff’s Application for an Order to Show Cause Why            TBD
for Default            Default Judgment and a Permanent Injunction should not be
Judgment               entered Against Defaulting Defendants filed on May 19, 2020
Scully Aff.            Affidavit by Brieanne Scully in Support of Plaintiff’s Motion     TBD
                       for Default Judgment




                                                   v
           Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 9 of 17




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s MicroTouch Marks and

MicroTouch Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such an award to be


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
       Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 10 of 17




  reasonable and Plaintiff is awarded statutory damages against each of the Defaulting

  Defendants pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act as follows (“Defaulting

  Defendants’ Individual Damages Award”), plus post-judgment interest calculated pursuant to

  the statutory rate, in the amount of fifty thousand dollars ($50,000.00) against each of the one

  hundred thirty-one (131) Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of

  the Lanham Act for a total of $6,550,000.00 (Six Million Five Hundred Fifty Thousand

  Dollars).


                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendants (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the MicroTouch Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the

         MicroTouch Marks and/or incorporating the MicroTouch Works and/or artwork that is

         substantially similar to, identical to and constitute infringement of the MicroTouch

         Works;

      B. directly or indirectly infringing in any manner any of Plaintiff’s MicroTouch Marks

         and MicroTouch Works;




                                               2
 Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 11 of 17




C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

   MicroTouch Marks and MicroTouch Works to identify any goods or services not

   authorized by Plaintiff;

D. using any of Plaintiff’s MicroTouch Marks and MicroTouch Works, or any other marks

   or artwork that are confusingly or substantially similar to the MicroTouch Marks and

   MicroTouch Works on or in connection with the manufacturing, importing, exporting,

   advertising, marketing, promoting, distributing, displaying, offering for sale, selling

   and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by



                                         3
         Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 12 of 17




                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the MicroTouch Marks

     and MicroTouch Works, or bear any marks or artwork that are confusingly or substantially

     similar to the MicroTouch Marks and MicroTouch Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;



                                                 4
          Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 13 of 17




         C. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

      Providers are permanently enjoined and restrained from:

         A. providing services to Defaulting Defendants and Defaulting Defendants’ User

               Accounts and Merchant Storefronts, including, without limitation, continued operation

               of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

         B. knowingly instructing, aiding or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

               and III(3)(A) through III(3)(B) above through III(4)(A) above.

         IV.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

     by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

     Defendants, Financial Institutions and Third Party Service Providers through the pendency of

     this action.

                           V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendants are

     forbidden to make or suffer any sale, assignment, transfer or interference with any property in

     which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

     the CPLR, for a thirty (30) day period after the entry of this Order.




                                                    5
        Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 14 of 17




 VI.   Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting Defendants’ Frozen Assets

   from Defaulting Defendants’ Frozen Accounts, are, to the extent that a given Defaulting

   Defendants’ Frozen Assets equal Defaulting Defendants’ Individual Damages Award, hereby

   released and transferred to Plaintiff as full satisfaction of Defaulting Defendants’ Individual

   Damages Awards for that Defaulting Defendant, and those Defaulting Defendants’ Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff’s counsel of such Defaulting Defendants’ Frozen Assets in full satisfaction of

   Defaulting Defendants’ Individual Damages Awards, the Financial Institution(s) holding that

   Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen Accounts may

   unfreeze that Defaulting Defendants’ Frozen Assets and Defaulting Defendants’ Frozen

   Accounts. To the extent that Defaulting Defendants’ Frozen Assets are less than Defaulting

   Defendants’ Individual Damages Awards, that Defaulting Defendants’ Frozen Assets are

   hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendants’

   Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendants’

   Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

   counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

   64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies


                                                 6
       Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 15 of 17




  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendants’ Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendants’ Individual Damages

  Awards owed to it by that Defaulting Defendants under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Awards owed to them by any Defaulting Defendant under this Order, in

  the event that Plaintiff discovers new and/or additional Defaulting Defendants’ Assets

  (whether said assets are located in the U.S. or abroad) and/or Defaulting Defendants’ Financial

  Accounts (whether said account is located in the U.S. or abroad) (“Defaulting Defendants’

  Additional Assets” and “Defaulting Defendants’ Additional Financial Accounts,”

  respectively), Plaintiff shall have the ongoing authority to serve this Order on any Financial

  Institutions controlling or otherwise holding such Defaulting Defendants’ Additional Assets

  and/or Defaulting Defendants’ Additional Financial Accounts (“Financial Institutions Holding

  Defaulting Defendants’ Additional Assets and/or Financial Accounts”);

     A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

         Additional Assets and/or Financial Accounts shall immediately locate Defaulting

         Defendants’ Additional Financial Accounts, attach and restrain such Defaulting




                                                7
        Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 16 of 17




          Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

          Damage Awards, unless Defaulting Defendants have filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

          be exempted from this Order.


                                 VII.    Miscellaneous Relief

4) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

5) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and




                                                8
         Case 1:19-cv-06478-ER Document 65 Filed 07/17/20 Page 17 of 17




7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.
             17              July
SIGNED this _____ day of ____________, 2020, at _______ __.m.


                                                    _________________________________
                                                    HON. EDGARDO RAMOS
                                                    UNITED STATES DISTRICT JUDGE




                                                9
